Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2017

                                       No. 04-17-00308-CR

                                    Gerald WASHINGTON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR1095
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

         Ms. Roxanne Pena is one of the reporters responsible for preparing, certifying, and filing
the reporter’s record in this appeal. Ms. Pena’s record was originally due on July 10, 2017. On
July 18, 2017, the Clerk’s Office notified Ms. Pena that the reporter’s record was late. Ms. Pena
was instructed to file a Notification of Late Record explaining the delay within ten days, or to
file the reporter’s record by August 17, 2017. Neither a response nor the record has been filed in
this court.

        It is therefore ORDERED that Ms. Pena file the reporter’s record in this court no later
than September 25, 2017. If the record is not received by that date, an order will be issued
directing Ms. Pena to appear before this court to show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Pena by certified mail, return receipt requested, and by United States mail.
And, because the trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed, the clerk of this court shall also cause a copy of this order to be served
upon the trial court. See TEX. R. APP. P. 35.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court